DETAILED ACTION
This Office Action is in response to the remarks entered on 10/7/2022. No claims were amended, added or cancelled. Claims 1-6, 9-16, 19-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-16, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 analysis:
In the instant case, the claims are directed to a method (claims 1-6, 9-10, 21), and a device (claims 11-16, 19-20, 22). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mathematical Concepts” (including mathematical relationships, formulas or equations and calculations), and “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
Step 2A: Prong 1 analysis:
The claim(s) recite(s):
Claim 1 (and claim 11 as being analogous claims):
“comparing, by the processor, dimensions of the first array with dimensions of a processing unit (PE) array comprising a plurality of PEs (the comparison of dimensions corresponds to observation and evaluation which are mental processes, along with the dimensions of the first array which are mathematical relationships); 
partitioning, by the processor according to a result of the comparing, the first array into subarrays each having dimensions less than or equal to the dimensions of the PE array (the partitioning of the array into subarrays having dimensions less or equal, as result of the comparison which is a mental processes, corresponds to mathematical relationships); 
assigning, by the processor, a first group of PEs in the PE array to a first one of the subarrays” (the assignment of processing elements corresponds to mathematical relationships based on judgment, which is a mental process);
generating, by each PE of the first group of PEs assigned to the first one of the subarrays, a corresponding output of the plurality of outputs using a portion of the input data, wherein the input data includes a first plurality of vectors and a second plurality of vectors (the output based on the plurality of vectors correspond to mathematical calculations and relationships);
and generating, by multiplier and accumulator (MAC) circuitry of said each PE, a dot product of (i) the first vector stored in the first buffer memory of said each PE and (ii) each of the two or more vectors stored in the second buffer memory of said each PE, to generate a plurality of dot products (the generation of a plurality of dot products corresponds to mathematical calculations).

Step 2A: Prong 2 analysis:
This judicial exception is not integrated into a practical application because it only recites these additional elements: 
Claim 1 (and Claim 11 as being analogous) recites a processor for performing the claimed process, processing units (PE) to generate outputs, and a multiplier and accumulator circuitry to generate a dot product.  It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine (see MPEP 2106.05(b) I). Furthermore, these elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f)). In addition, claim recites the limitation:
“receiving, by a processor, input data to generate a plurality of outputs for a layer of a neural network, the plurality of outputs being arranged in a first array”, and this limitation amounts to mere data gathering, which corresponds to an example of activities that the courts have found to be insignificant extra-solution activity per MPEP 2106.05 (g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements explained above amount to a generic computer component (see MPEP 2106.05(b) I), no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), and mere data gathering (see MPEP 2106.05(g)).
Moreover, claims 1 and 11 recite the following limitations, which are considered a well-understood, routine and conventional limitations by the courts (see MPEP 2106.05(d)):
“storing a first vector, out of the first plurality of vectors, in a first buffer memory of said each PE”, this limitation amounts to storing and retrieving information in memory (see MPEP 2106.05 d II iv).
“storing two or more vectors, out of the second plurality of vectors, in a second buffer memory of said each”, and this limitation also amounts to storing and retrieving information in memory (see MPEP 2106.05 d II iv); therefore they do not qualify as significantly more than the judicial exception itself as explained above.

The claims are not patent eligible. 
Dependent claim(s) 2-6, 9-10, 12-16, 19-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims are reciting further embellishment of the judicial exception.  
Claim 2: this claim recites further embellishment of mathematical calculations/relationships. Claim 12 is analogous to claim 2.
Claim 3: this claim recites further embellishment of mathematical relationships/similarities. Claim 13 is analogous to claim 3.
Claim 4: this claim recites further embellishment of mental processes, in addition to shifting data, which amounts to manipulating data, being insignificant extra solution activities per MPEP 2106.05 (g). Claim  14 is analogous to claim 4.
Claim 5: this claim recites further embellishment of mental processes, in addition to shifting data, which amounts to manipulating data, being insignificant extra solution activities per MPEP 2106.05 (g). Claim  15 is analogous to claim 5.
Claim 6: this claim recites further embellishment of mathematical calculations. Claim 16 is analogous to claim 6.
Claim 9: this claim recites further embellishment of mathematical calculations. Claim 19 is analogous to claim 9.
Claim 10: this claim recites further embellishment of the mathematical relationships. Claim 20 is analogous to claim 10.
Claim 21: this claim recites further embellishment of the mathematical relationships. Claim 22 is analogous to claim 21.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Examiner’s comments
For claims 1-6, 9-16, 19-22, no art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action. 
Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered but are not persuasive.
In reference to Applicant’s arguments about:
101 rejections.
Examiner’s response:
                A complete and thorough analysis for eligibility was conducted and examiner still understands that claims are still directed to an abstract idea. Examiners will address each of applicant’s remarks below.
Applicant’s arguments:
“I. STEP 1 - The Claims Are Directed To A Statutory Category Under 35 U.S.C. 101”
	Examiner’s response:
As stated in above in this office action, examiner understands that each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter)
Applicant’s arguments:
II. STEP 2A - The Claims Are Not Directed To An Abstract Idea: 
Revised Step 2A, Prong One
	Examiner’s response:
Applicant asserts claim 11 (and claim 1 as reciting similar features) do not recite matter that falls within at least one concept enumerated in the groupings of abstract ideas in the 2019 Guidance; however, examiner respectfully disagrees. Applicant emphasizes, as it can be seen in the reproduced claim 11 at pages 10-11 of the response, the features recited in the claim such as the processing unit (PE) array comprising a plurality of PEs, said each PE including a first buffer, a second buffer, and multiplier and accumulator (MAC) circuitry. Examiner respectfully would like to explain that these features are additional elements which were considered under Step 2A prong 2, as these are considered additional elements (see rejection above in this office action). The gist of the rejection, as explained in this office action at Step 2A prong 1, is the abstract ideas themselves recited at the claim, which are the comparison of dimensions (observation and evaluation) of the first array (mathematical relationships); the partitioning of the first array into subarrays having dimensions less than or equal (mathematical relationships); the assignment of PEs to subarrays (mathematical relationships based on judgment/ mental process); the generation of an output based on a first and second plurality of vectors (mathematical calculations and relationships); and the generation of a dot product of vectors (mathematical calculations). Examiner would like to emphasize that these are the abstract ideas recited per the eligibility analysis under this Step 2A prong 1. See the rejection above in this office action for more details.
Applicant further emphasizes on the claim features: “store a first vector, out of the
first plurality of vectors, in the first buffer memory, store two or more vectors, out of the second plurality of vectors, in the second buffer memory of said each PE, and generate, by the MAC circuitry, a dot product of (i) the first vector stored in the first buffer memory of said each PE and (ii) each of the two or more vectors stored in the second buffer memory of said each PE, to generate a plurality of dot products”; however, examiner respectfully would like to explain that the features of storing vectors into memory are additional elements which were considered under Step 2B, as these are considered additional elements being well understood, routine and conventional under MPEP 2106.05 d (see rejection above in this office action). 
Regarding the claim feature of the dot product of the vectors, this feature clearly is part of the abstract idea (mathematical calculation) as explained in the rejection. 
The feature of the dot product being generated by the MAC circuitry is addressed under Step 2A prong two, as this is an additional element. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements (see MPEP 2106.05(a)). Therefore, following the eligibility analysis of Step 2A prong one, claims are directed to an abstract idea. See the rejection above in this office action for more details.
Applicant’s arguments:
Revised Step 2A, Prong Two
Examiner’s response:
Applicant asserts claim 11 is integrated into a practical application because the limitations improve the functioning of a computer by increasing efficiency, throughput or utilization for input data and reducing power consumption; and emphasizes on the processing unit including buffer memories and a MAC circuitry; in addition to the storing of the vectors and generating the dot product by the MAC circuitry. However, examiner respectfully disagrees. Examiner analyzed these additional elements under Step 2A prong 2 and concluded that these elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f)). Applicant further asserts that claim provides a completely new and unconventional system for processing a smaller number of convolutions in a specific manner which improves the functioning of a computer, however, examiner respectfully disagrees. It is important to note, the judicial exception alone cannot provide the improvement (see MPEP 2106.05(a)). The improvement can be provided by one or more additional elements in combination with the recited judicial exception, however, the recited additional elements, as explained in the rejection, amount to no more than mere instructions to apply the judicial exception using a generic computer component (see MPEP 2106.05(f)). After careful consideration, the limitations are not detailed enough to reflect an improvement in computer functioning.
Therefore, following the eligibility analysis of Step 2A prong two, claims do not reflect an improvement to the functioning of a computer, therefore, they do not integrate the exception into a practical application. See the rejection above in this office action for more details.
Applicant’s arguments:
III. STEP 2B -The Claimed Elements Amount To Significantly More Than The Alleged Abstract Idea
Examiner’s response:
Examiner carefully reevaluated the additional elements to determine where these indicate unconventional or otherwise more than what is well-understood, routine and conventional activity in the field. Based on this analysis under step 2B, examiner reevaluated the limitations analyzed at step 2A prong two, and further analyzed the limitations directed to the storage of vectors in their respective buffer memories, and concluded that these additional features of storing vectors are computer functions being  recognized as well-understood, routine and conventional per MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126